11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

David Kirby,                                   * From the 244th District
                                                 Court of Ector County,
                                                 Trial Court No. C-44,870.

Vs. No. 11-15-00300-CR                          * December 31, 2015

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.